DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interconnected source terminals of claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is unclear how a first and second switch can have interconnected source terminals and also be connected in series as required by claim 1, as will be further discussed in reference to 35 U.S.C. 112(b) below.
Furthermore, it is unclear whether:
252 of Figure 4 is to be considered an output terminal such that the signal at 252 is fed back to 411 and 412; or
252 of Figure 4 is a constant reference potential such as ground.
If a), then it is not understood what advantage or function a variable reference potential provides (in reference to 411 and 412), as it appears to reduce stability of the circuit operation.
If b), then it is not understood how the first and second transistors 262-1 and 262-2 can function to implement one or any of the H-bridge transistors of Figure 1 since either the signals at 262-1 or 262-2 will be grounded (via 252) or non-conducting through the first and second transistors.  In either case, no current can flow from 262-1 to 262-2 or vice versa since the signal path is either grounded or disconnected via the first or second switch.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the first and second switches (presumably, 210-1 and 210-2 of Applicant’s Figure 4) being both in series and having interconnected source terminals is considered misdescriptive.  Since MOS transistors are bidirectional, the standard naming convention is that current flows from source to drain of a transistor.  [0065] of Applicant’s Specification and Figure 4 teaches the first and second switches to be of the same conductivity type.  Therefore, two transistors cannot both be in series (i.e., requiring a connection between the drain of a first transistor and a source of a second transistor) and have interconnected source terminals (e.g, as is the case when two transistors are connected in parallel).
For the purposes of examination, Examiner will interpret the limitation of claim 1:
“said first and second switches are field-effect transistors having interconnected source terminals” as “said first and second switches are field-effect transistors”;
Furthermore, Examiner will interpret the limitation of claim 10:
“said voltages across the first and second switches are referenced to their common source terminal, and the crossings are switchings from absolute values smaller than the first and second respective voltage thresholds to greater absolute values, said first and second threshold being preferably of same value” as “the crossings are switchings from absolute values smaller than the first and second respective voltage thresholds to greater absolute values, said first and second threshold being preferably of same value.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4-12, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al (US 2009/0027020).
For claim 1, Qiu teaches a method (via Figures 1-2) of controlling first (Q1) and second (Q2) switches electrically in series (as understood by examination of Figure 1D), wherein:
said first and second switches are field-effect transistors (as understood by examination of Figure 1D)
one or a plurality of crossings of a first voltage threshold (first threshold voltage reference) by a voltage across the first switch (PHASE, [0026]) cause a conductive state of the second switch (as understood by examination of Figure 1C-D).
one or a plurality of crossings of a second voltage threshold (second threshold voltage reference) by a voltage across the second switch (PHASE, [0026]) cause a conductive state of the first switch (as understood by examination of Figure 1C-D).
For claim 3, Qui further teaches:
first periods of application of a square pulse control signal to the first switch and of conductive state of the second switch (PWM) start by said crossings (as understood by examination of the Figures).
For claim 4, Qui further teaches:
each square pulse of the control signal causes another crossing of the voltage threshold by the voltage across the first switch (as understood by examination of the Figures), and each first period ends a predefined delay after a last one of said other crossings located in the first period (as understood by examination of the Figures).
For claim 5, Qui further teaches:
wherein said conductive states of the second and first transistors short their respective intrinsic diodes (as understood by examination of the Figures).
For claim 6, Qui further teaches:
each transistor is associated with a diode in antiparallel shorted during said conductive states (D1 and D2 respectively, Figure 1D).
For claim 7, Qui further teaches:
second periods of application of the square pulse control signal to the second switch and of conductive state of the first switch (output of 111, Figure 1C) start by said crossings of the second threshold (as understood by examination of the Figures).
For claim 8, Qui further teaches:
each square pulse of the control signal causes another crossing of the second threshold by the voltage across the second switch (as understood by examination of the Figures), and each second period ends a predefined delay after a last one of said other crossings of the second threshold located in the second period (as understood by examination of the Figures).
For claim 9, Qui further teaches:
between the first periods and the second periods, third periods where the two switches are set to the off state (dead time, [0026]-[0029]).
For claim 10, Qui further teaches:
the crossings are switchings from absolute values smaller than the first and second respective voltage thresholds to greater absolute values, said first and second threshold being preferably of same value (as understood by [0026] and by examination of the Figures).
For claim 11, Qui further teaches:
the first and second switches comprise field-effect transistors (as shown in Figure 1D), preferably of GaN HEMT type (“preferably” does not necessitate said limitation).
For claim 12, Qui further teaches:
a circuit (Figure 1) comprising: 
a first comparator (140, Figure 1C) receiving said voltage across the first switch  (PHASE) and said first voltage threshold ([0026]), and a logic circuit (AND gate connected to 130 and 140) adapted to storing said one or a plurality of crossings and coupled to the comparator output (as understood by examination of Figure 1C); and 
a second comparator (118) receiving said voltage across the second switch (via 125) and said second voltage threshold ([0026]), and an additional logic circuit (119) adapted to storing one or a plurality of additional crossings and coupled to the output of the second comparator ([0019]).
For claim 14, Qui further teaches:
a first monostable circuit (AND gate directly connected to Q2) having an input coupled to the output of said comparator (as understood by examination of Figure 1C); and 
preferably, a second additional monostable circuit having an input coupled to the output of said second comparator (AND gate receiving UG1).
For claim 16, the use of a circuit implementing the method of claim 1 within a monolithic device does not further define said circuit or said method.  
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claims 17-18, Qui fails to distinctly disclose a switched-mode converter configured to receive and/or deliver an AC voltage (Vs), comprising one or a plurality of circuits according to claim 12.  However, the use of the circuit of claim 12 within a switched-mode converter as claimed fails to define the circuit of claim 12 over the prior art.
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849